Fourth Court of Appeals
                                 San Antonio, Texas
                                         April 8, 2015

                                     No. 04-15-00030-CV

                                      David PERALTA,
                                          Appellant

                                               v.

                MASSACHUSSETTS INSTITUTE OF TECHNOLOGY,
                                 Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 333462
                       Honorable David J. Rodriguez, Judge Presiding

                                           ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      Costs of appeal are assessed against the party that incurred them. See TEX. R. APP. P. 43.4.

      It is so ORDERED on April 8, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2015.

                                                _____________________________
                                                Keith E. Hottle, Clerk